Citation Nr: 9928815	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-04 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1991 
to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied service 
connection for left ear hearing loss.

In her substantive appeal, the veteran raised, for the first 
time, a claim of entitlement to service connection for 
tinnitus.  This issue has not been adjudicated by the RO, and 
it is not inextricably intertwined with the issue before the 
Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, this issue is 
referred to the RO for appropriate action. 

The veteran's left ear hearing loss claim is the subject of 
the REMAND herein.


FINDING OF FACT

The veteran's claim for service connection for left ear 
hearing loss is plausible, but the RO has not obtained 
sufficient evidence for correct disposition of this claim.


CONCLUSION OF LAW

The veteran has presented a well-grounded claim for service 
connection for left ear hearing loss, and VA has not 
satisfied its duty to assist her in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records showed that she 
routinely underwent hearing evaluations due to noise 
exposure.  No diagnosis of hearing loss was shown.  In June 
1997, the veteran complained of decreased hearing acuity in 
the left ear.  She reported inability to hear for five 
minutes after exposure to loud noises, such as a dog barking.  
An audiology consultation report dated in June 1997 indicated 
that she had normal puretone thresholds, normal tympanograms, 
and normal reflexes.  When the left ear was exposed to noise 
at 90 decibels, the symptoms were created, with positive 
retrocochlear sign.  The examiner's assessment was that the 
veteran had normal hearing with positive retrocochlear sign.  
While her complaints could be due to a form of abnormal 
acoustic reflex activity, a retrocochlear lesion had to be 
ruled-out.  

In July 1997, it was again noted that the veteran had normal 
hearing and normal tympanograms.  An otolaryngology progress 
note dated in July 1997 indicated that audiograms, tone 
decay, and auditory brain (evoked) responses were normal.  
The examiner's assessment was tone decay, left ear, rule-out 
retrocochlear pathology.  It was noted in August 1997 that 
magnetic resonance imaging (MRI) was conducted, but the 
results were not indicated.  On the Report of Medical 
Assessment completed in conjunction with her separation 
examination, the veteran complained of increased hearing 
loss; it was noted that the MRI was negative. 

In October 1997, the veteran underwent a VA audiological 
evaluation.  She reported decreased hearing acuity in the 
left ear since January 1997.  She reported having previous 
problems with that ear such as popping or a static noise.  
These noises now occurred whenever she talked.  She reported 
exposure to noise during service with

the use of ear protection.  She stated that the MRI and 
auditory brain stem tests conducted in July 1997 were 
negative.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
24
22
22
26
28

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
The examiner stated that the veteran had normal hearing 
acuity bilaterally. 


II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for 
sensorineural hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1998); see Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1998). ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1998); Hensley, 5 Vet. App. at 
159-60.

This claim is plausible.  The veteran's service medical 
records clearly document complaints of decreased hearing 
acuity.  The VA audiogram conducted in 1997, as detailed 
above, demonstrated that the veteran has met the requirements 
for a hearing loss disability, as shown by speech recognition 
scores on the Maryland CNC Test of 92 percent for the left 
ear.  The fact that these abnormal results were shown two 
months after the veteran's separation from service is 
sufficient to provide a link between the decreased hearing 
acuity and her period of service.  Cf. Hampton v. Gober, 10 
Vet. App. 481 (1997) (where veteran filed disability claim 
one month after service, diagnosis of a disorder during the 
separation examination provides evidence of both a current 
condition and a relationship to service).  Although no 
medical professional has expressly rendered a nexus opinion, 
there is certainly enough evidence to render this claim 
plausible, and it is therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. §§ 5103 and 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1998).  The Board concludes 
that VA has not satisfied its duty to assist the veteran in 
the development of this claim.  The record does not contain 
sufficient evidence to decide this claim fairly, as discussed 
more fully below.  Accordingly, further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. §§ 5103 and 5107(a), and this claim 
is REMANDED for the development discussed below. 


ORDER

The veteran's claim for service connection for a left ear 
hearing loss is well grounded, and, to that extent, the 
appeal is granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim for service connection for 
left ear hearing loss. 

It is necessary to obtain a medical opinion as to the 
etiology of the veteran's left ear hearing loss.  It is 
necessary that a medical professional review the veteran's 
claims file, including the service medical records, and 
provide an opinion as to the likelihood that the left ear 
hearing loss is related to the veteran's military service, 
including the inservice complaints of decreased hearing 
acuity in the left ear.  Moreover, the medical evidence of 
record is contradictory, in that the VA examiner in 1997 
diagnosed normal hearing acuity, but the veteran had a 
hearing loss disability in the left ear as defined by VA 
regulation.  Furthermore, the examination report contained a 
remark indicating that the "SRT of 10 dB is felt to be a 
better indicator of auditory acuity in the left ear than is 
the pure tone average of 25 dB in that ear."  There is no 
explanation of this statement, which the Board is unable to 
interpret.  There is no "SRT" of 10 dB reported for the 
left ear in the examination report contained in the claims 
file, and there is no explanation of what those initials 
stand for.  A medical opinion is needed, since there is not 
sufficient evidence upon which the Board can decide the 
veteran's claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

Accordingly, while the Board sincerely regrets the further 
delay, this claim is REMANDED for the following:

1.  Obtain from the VA Medical Center in 
Birmingham a complete signed copy of the 
October 1997 examination report, to 
include the "SRT" results to which the 
audiologist referred in his or her 
remarks.  Associate the complete 
examination report with the claims file.

2.  Return the veteran's claims folder to 
the VA Medical Center in Birmingham for a 
review of the claims folder and the 
October 1997 audiology examination.  Ask 
the medical center to have the file 
reviewed by a specialist with expertise 
in the diagnosis and treatment of 
audiological disorders, to include 
hearing loss.  If the examiner determines 
that another examination is necessary 
prior to rendering the requested opinion, 
schedule the veteran for such an 
examination. 

The examiner should indicate in the 
report that the claims file was reviewed.  
The examiner is asked to render an 
opinion as to whether it is as likely as 
not that the veteran's left ear hearing 
loss as shown by speech discrimination 
tests in 1997 is related to a disease or 
injury incurred during service, including 
the complaints of decreased hearing 
acuity in the left ear and/or the 
findings of positive retrocochlear sign.  
The examiner is also asked to reconcile 
any contradictory medical evidence of 
record (i.e., diagnosis of normal hearing 
acuity in 1997, but hearing loss 
disability in the left ear as defined by 
VA regulation).  The significance of the 
examiner's remark concerning SRT of 10 dB 
in the left ear is to be explained, if 
possible.  The medical rationale for all 
opinions expressed must be provided.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions and the opinion 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for service connection 
for left ear hearing loss, with 
consideration of the additional evidence 
developed upon remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and her representative a 
supplemental statement of the case, and 
allow an appropriate period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

